Title: To Thomas Jefferson from Elizabeth Franklin Bache Harwood, 10 November 1805
From: Harwood, Elizabeth Franklin Bache
To: Jefferson, Thomas


                  
                     Sir 
                     
                     
                        Holmesburg, Pennsa. Novr 10th.
                     
                  
                  I am [emboldened] by the friendship  you and my grand father to 
                     trespass for a few moments only of your time.—
                  
                  My husband has been unfortunate  without employment and That which he has been engaged in he is unwilling to resume  or inclination according with it.
                  He is the intimate friend of Mr. J. Clay of Pennsylvania, who can bear a just and honorable testimony to his character.—He was the friend of my brother [Mr. J: B] 
                  
                  If Sir you should think proper to place him in any situation under the government of the United States  
                     faithful 
                      for a 
                  
                  
                     
                        Eliza 
                         Harwood 
                     
                  
               